Citation Nr: 0024216	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  92-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
psychoneurosis, mixed type (anxiety hysteria), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1944.

This initially came before the Board of Veterans' Appeals 
(Board) by means of a February 1992 rating decision rendered 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein an increased 
disability rating for a psychoneurotic disorder was denied.  
The veteran perfected a timely appeal of this decision.  

In August 1993, the Board remanded the instant appeal for 
further evidentiary development.  Following RO development, 
the Board, by means of an August 1994 decision, denied the 
veteran's claim for increased compensation.  Subsequently, 
the veteran filed an appeal with the United States Court of 
Veterans Appeals (Court), now the United States Court of 
Appeals for Veterans Claims.  In a November 1995 decision, 
the Court found that the Board had failed in its duty to 
assist the veteran in the evidentiary development of his well 
grounded claim pursuant to 38 U.S.C.A. § 5107 (a).  
Accordingly, by means of a May 1996 Remand, the Court vacated 
the Board's August 1994 decision and remanded the instant 
appeal in accordance with the Secretary's Motion for Remand. 

After additional RO development, the case on appeal was 
returned to the Board.  By means of an October 1997 Remand, 
the Board remanded the case for further development.  In 
October 1999, the veteran testified at a hearing before the 
undersigned Board Member sitting in Washington, D.C.  In 
February 2000, the Board remanded the case to the RO for 
further development.  Said development having been completed, 
the case is returned to the Board for further appellate 
consideration.  



FINDINGS OF FACT

1.  In March 2000, the veteran was scheduled for VA 
examination and informed of the provisions pertaining to the 
failure to report for VA examination set forth in 38 C.F.R. 
§ 3.655 (1999).

2.  VA received return receipts acknowledging that 
notification of two scheduled examinations had been received.  

3.  The veteran failed to report for VA examination as 
scheduled in conjunction with his claim for an increased 
rating and has made no showing of good cause.


CONCLUSION OF LAW

The veteran's failure to report for VA examination requires 
that his claim for an increased disability rating for 
psychoneurosis, mixed type (anxiety hysteria), currently 
evaluation as 10 percent disabling, be denied. 38 U.S.C.A. § 
501(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.655(a), (b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000); that is, he has presented a claim that is plausible.  

Service connection for psychoneurosis, mixed type (anxiety, 
hysteria) was established by means of a June 1946 rating 
action as service medical records indicate that the veteran 
had psychoneurosis while on active duty.  A noncompensable 
disability rating was assigned effective September 14, 1946, 
the date of claim on appeal.  

Subsequent to the assignment of this noncompensable 
disability rating, a 10 percent disability rating was 
established by means of a November 1981 rating action 
effectuating a September 1980 Board decision.  This 
disability rating was assigned effective September 27, 1978.  
The veteran did not file an appeal of the assignment of this 
disability evaluation.  

 The veteran currently contends that his psychoneurosis is 
more severe than currently evaluated.  By means of a February 
1992 rating action, an increased disability rating for his 
psychoneurosis was denied.   The veteran appeals this rating 
action and contends that an increased disability rating is 
warranted. 

As stated previously, the Board remanded the case for further 
development in February 2000.  In March 2000, the RO 
scheduled the veteran for a VA examination to determine the 
current level of disability associated with the veteran's 
mental disorder.  The veteran was informed of the provisions 
of 38 C.F.R. § 3.655.  The notification letter stated that:

[W]hen a claimant, without good cause, 
fails to report for such examination or 
re-examination, the claim shall be 
denied.  Examples of good cause include, 
but are not limited to, the illness or 
hospitalization of the claimant, death of 
an immediate family member, etc.

A May 2000 record from a VA medical facility indicates that 
the veteran failed to report for scheduled examinations on 
four different occasions.  VA received signed return receipts 
acknowledging receipts of two certified letters informing him 
of the last two examinations.  The veteran failed to report 
for examinations even after acknowledging receipt of the 
notification letters.  

Where the evidence of record does not reflect the current 
state of a claimant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the RO scheduled the veteran for VA 
examinations, as indicated above, and he failed to report for 
each examination.  While VA has a duty to assist the veteran 
in the development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (aff'd on reconsideration, 1 Vet. App. 406 (1991)).  
In this case, the Board finds that based on the failed 
attempt to provide the veteran a necessary VA examination, VA 
has done everything reasonably possible to assist him. 38 
U.S.C.A. § 5107(a).  Further development in this case and 
further expending of VA resources is not warranted.

Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, action will be taken 
depending on the type of claim pending. 38 U.S.C.A. § 501(a); 
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member. 38 C.F.R. § 3.655(a).

The veteran's pending claim is a claim for an increased 
rating for his service-connected mental disorder.  The 
veteran has clearly failed to cooperate with the RO's attempt 
to afford him the necessary VA examination.  The veteran's 
cooperation in reporting for examination is crucial to the 
fair and thorough adjudication of his claim.

The veteran has not presented any evidence of good cause for 
failing to report for the various scheduled VA examinations.  
VA fulfilled its duty by scheduling the veteran for VA 
examinations and notifying him of same and of the 
consequences of failure to report for examination.  In the 
particular circumstances of this case, it would be pointless 
to remand the veteran's claim a fourth time since the veteran 
clearly has no intention of pursuing his claim at this time.

Accordingly, the Board concludes that based on the veteran's 
failure to report for the examinations scheduled in 
conjunction with his claim for an increased rating, his claim 
must be denied. 38 C.F.R. § 3.655.  In this case, the facts 
are not in dispute, and application of the law to the facts 
is dispositive.  In an August 2000 brief, the veteran's 
accredited representative acknowledges that the veteran 
received notice of the provisions of § 3.655 and failed to 
report for examination as scheduled.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994).


ORDER

An increased disability rating for psychoneurosis, mixed type 
(anxiety, hysteria), currently rated as 10 percent disabling, 
is denied. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

